NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted July 24, 2014
                                Decided July 24, 2014

                                        Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         DANIEL A. MANION, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

No. 13-3323

UNITED STATES OF AMERICA,                  Appeal from the United States District
     Plaintiff-Appellee,                   Court for the Northern District of Indiana,
                                           South Bend Division.
      v.
                                           No. 3:12cr91-005
GUILLERMO PATLAN,
     Defendant-Appellant.                  Robert L. Miller, Jr.
                                           Judge.

                                      ORDER

       Guillermo Patlan stored and transported marijuana, cocaine, and hydrocodone
for a drug organization led by his brother and codefendant, Jose Patlan. The defendant
was one of fourteen men charged with conspiring to distribute cocaine and marijuana.
See 21 U.S.C. §§ 846, 841. He agreed to plead guilty and, in exchange for concessions
from the government, expressly waived the right to appeal his conviction and sentence.
A magistrate judge advised Patlan of the rights he was giving up by pleading
guilty—including the right to appeal his sentence—and recommended that the district
court accept Patlan’s guilty plea. The district court adopted the magistrate judge’s
No. 13-3323                                                                              Page 2

recommendation, accepted Patlan’s guilty plea, and imposed a within-guidelines
sentence of 95 months’ imprisonment.

       Patlan filed a notice of appeal. His attorney has concluded that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).
Patlan has not accepted our invitation to respond to counsel’s motion. See CIR. R. 51(b).
Counsel has submitted a brief that explains the nature of the case and addresses the
issues that an appeal of this kind might be expected to involve. Because the analysis in
the brief appears to be thorough, we limit our review to the subjects that counsel has
discussed. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v.
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel tells us that Patlan does not wish to have his guilty plea set aside, and
thus counsel appropriately forgoes discussing the voluntariness of the plea or the
adequacy of Patlan’s plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). It follows, says
counsel, that an appeal would be frivolous given Patlan’s broad appeal waiver. We
agree with counsel. Because an appeal waiver stands or falls with the guilty plea,
see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Sakellarion, 649
F.3d 634, 639 (7th Cir. 2011), we must enforce Patlan’s waiver. No exception would
apply, as Patlan’s sentence does not exceed the statutory maximum of 40 years, see 21
U.S.C. § 841(b)(1)(B), and the district court did not rely on any unconstitutionally
impermissible factor when it imposed his sentence, see Dowell v. United States, 694 F.3d
898, 902 (7th Cir. 2012); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005).

       Thus, we GRANT counsel’s motion to withdraw and DISMISS the appeal.